DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on July 30, 2021.  Claims 1, 2, 7 and 8 are cancelled.  Thus, claims 3-6 and 9-20 are pending.  Claims 5 and 18 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 3-6 and 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, "Rowan McAllister, Thierry Peynot, Robert Fitch and Salah Sukkarieh, Motion Planning and Stochastic Control with Experimental Validation on a Planetary Rover, October 7-12, 2012, IEEE/RSJ International Conference on Intelligent Robots and Systems, pages 4716-4723" (hereinafter “McAllister”), discloses (see page 4716, column 2, first full paragraph: We use this GP model to build a stochastic transition function for use in motion planning. The planning goal is to compute a policy that allows the robot to reach a given goal location while maintaining the safety of the platform. In our work we directly search for a path with low risk of entering a non-
With respect to independent claim 5, McAllister, taken singly or in combination with other prior art of record, does not disclose or teach wherein the terrain map comprises a two-dimensional (2D) terrain type map identifying the at least one associated terrain type, in combination with other limitations of the claim.
With respect to independent claim 18, McAllister, taken singly or in combination with other prior art of record, does not disclose or teach converting the captured image to a standardized image based upon the transformation operator, the standardized image corresponding to the reference frame; determining a current position of the tracked object from the standardized image; and correcting movement of the tracked object based upon feedback generated using the current position and a traverse along which the tracked object is instructed to move., in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661